--------------------------------------------------------------------------------

Exhibit 10.1

 

 

 

SEITEL HOLDINGS, INC.

2008 RESTRICTED STOCK AND RESTRICTED STOCK UNIT PLAN
EFFECTIVE APRIL 8, 2008

 

1.                  Purpose of Plan.  This 2008 Restricted Stock and Restricted
Stock Unit Plan (the "Plan") of Seitel Holdings, Inc., a Delaware corporation
(the "Company"), is designed to provide incentives to such present and future
Employees of the Company or its Subsidiaries, as may be selected in the sole
discretion of the Committee, through the grant of Restricted Stock and
Restricted Stock Unit Awards by the Company to Participants.  This Plan is
intended to advance the best interests of the Company by providing those persons
who have a substantial responsibility for its management and growth with
additional incentives by allowing them to acquire an ownership interest in the
Company and thereby encouraging them to contribute to the success of the Company
and to continue to provide services to or remain employed by the Company or a
Subsidiary (as the case may be).  The availability and offering of Restricted
Stock and Restricted Stock Units under the Plan also increases the Company's
ability to attract and retain individuals of exceptional managerial talent upon
whom, in large measure, the sustained progress, growth and profitability of the
Company depends.  All Awards granted under the Plan are intended to qualify for
an exemption (the "Exemption") from the registration requirements under the
Securities Act, pursuant to Rule 701 of the Securities Act.  In the event that
any provision of the Plan would cause any Award granted under the Plan to not
qualify for the Exemption, the Plan shall be deemed automatically amended to the
extent necessary to cause all Awards granted under the Plan to qualify for the
Exemption.

2.                   Definitions.  Certain terms used in this Plan have the
meanings set forth below:

"Approved Sale" shall have the meaning ascribed to such term in the Securities
Holders Agreement.

"Award" means Restricted Stock or Restricted Stock Units granted under the terms
of the Plan.   

"Award Agreement" means the agreement between the Company and a Participant
pursuant to which an Award is granted and which specifies the terms and
conditions of that Award, including the vesting requirements applicable to that
Award.  Each Award granted under the Plan shall be evidenced by Award Agreement.

"Award Shares" means shares of Restricted Stock, shares of Common Stock and
Units acquired pursuant to an Award. 

"Board" means the Company's board of directors.

"Cause" shall have the meaning ascribed to such term in the applicable
Employment Agreement, or if none, the Award Agreement.

"Common Stock" means the Company's Common Stock, par value $0.001 per share.

"Code" means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, as the same may be amended from time to time.

"Committee" means the Board or a committee of the Board designated to administer
the Plan.  Upon the consummation of a Public Offering the Committee shall be
composed of two or more directors appointed by the Board, each of whom shall be
a "non-employee director" as defined in Rule 16b-3 under the Securities Exchange
Act of 1934, as amended (the "1934 Act"), and an "outside director" as defined
in Section 162(m) of the Code.

"Disability" means, as determined by the Committee in its sole discretion, that
a Participant:

        (a)         is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or

        (b)        is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering Employees.

"Employee" means a senior executive employee of the Company and/or any of its
Subsidiaries.

"Employment Agreement" means the employment agreement by and between a
Participant and the Company and/or any of its Subsidiaries (if any for such
Participant), as in effect from time to time.

"Investor" means ValueAct Capital Master Fund, L.P., a British Virgin Islands
limited partnership, or any Successor thereto.

"Participant" means an Employee who is granted an Award hereunder.

"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint share company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

"Public Offering" shall have the meaning ascribed to such term in the Securities
Holders Agreement.

"Restricted Stock" means Common Stock awarded by the Committee under Section 5
hereof.

"Restricted Stock Unit" or "Unit" means a right, granted to a Participant under
Section 6 hereof, to receive the value of Common Stock at the end of a specified
deferral period.

"Securities Act" means the Securities Act of 1933, as amended, and any successor
statute thereto.

"Securities Holders Agreement" means the Securities Holders Agreement by and
among Seitel Holdings, LLC, Valueact Capital Master Fund, L.P., and the
Management Investors identified therein, dated January 8, 2007, as amended from
time to time.

"Subsidiary" means any corporation, partnership, joint venture or other business
entity of which 50% or more of the outstanding voting power is owned, directly
or indirectly, by the Company.

"Successor" means: (i) a Permitted Transferee, (ii) the legal representative of
a Participant or his or her estate (in the case of a deceased Participant) or
(iii) the Person or Persons who shall acquire an Award or Award Shares by
bequest or inheritance or other transfer by reason of the death of the
Participant.

Capitalized terms used in this Plan and not defined herein shall have the
meanings ascribed thereto in the Securities Holders Agreement.

3.                   Administration of the Plan. 

(i)                  The Plan shall be administered by the Committee, which
shall have full power to interpret and administer the Plan and full authority to
act in selecting the Employees to whom Awards will be granted, in executing
Award Agreements with Participants under the Plan, in determining whether, and
to what extent, Awards may be transferable by a Participant in accordance with
the Securities Holders Agreement, in determining the number of shares of
Restricted Stock or the number of Units to be granted to each such Employee
under an Award, and in determining the terms and conditions of Awards granted
under the Plan.

(ii)                 Subject to the other terms of the Plan, the Committee
shall, in its discretion as reflected by the terms of the applicable Award
Agreement:  (i) determine the number of shares of Restricted Stock or the number
of Units subject to each Award; (ii) determine the time or times when and the
manner and condition in which each Award shall vest and/or be settled, as
applicable; and (iii) determine or impose other conditions as it may deem
appropriate.

(iii)                The Committee may condition the vesting and/or settlement
of an Award upon: (i) the Employee's continued service over a period of time
with the Company or its Subsidiaries, (ii) the achievement by the Participant of
certain performance goals, or (iii) any combination of the above conditions, as
specified in the applicable Award Agreement.  If the specified conditions are
not attained, the Participant shall forfeit the portion of the Award with
respect to those conditions that are not attained. 

(iv)                The Committee shall have the power to adopt regulations for
carrying out the Plan and to make changes to such regulations as it shall, from
time to time, deem advisable.  Any interpretation by the Committee of the terms
and provisions of the Plan and the administration thereof, and all actions taken
by the Committee, shall be final and binding on Participants and Successors, if
applicable.

4.                   Shares of Common Stock Subject to the Plan. 

(i)                  Subject to adjustment as provided in Section 8 hereof, the
maximum number of shares that may be issued under the Plan shall not exceed
25,000 shares.

(ii)                 Any shares issued by the Company through the assumption or
substitution of outstanding grants from an acquired company shall not reduce the
shares available for Awards under the Plan.  Any shares issued hereunder may
consist, in whole or in part, of authorized and unissued shares or treasury
shares.  If any Award (or portion thereof) granted hereunder is forfeited or
such Award (or portion thereof) otherwise terminates, the shares subject to such
Award, to the extent of any such forfeiture or termination, shall again be
available for Awards under the Plan.

5.                   Restricted Stock. The Committee is authorized to grant
Restricted Stock to Participants on the following terms and conditions:

(i)                  Grant and Restrictions. Restricted Stock shall be subject
to such restrictions on transferability, risk of forfeiture and other
restrictions, if any, as set forth in an Award Agreement and the Securities
Holders Agreement.  Except as otherwise provided herein or in an Award
Agreement, a Participant granted Restricted Stock shall have all of the rights
of a shareholder with respect to such Restricted Stock, including the right to
vote and the right to receive dividends, subject in each case to the provisions
of the Securities Holders Agreement. 

(ii)                 Forfeiture. Except as otherwise provided in the applicable
Award Agreement, the Securities Holders Agreement or determined by the Committee
in its sole discretion, all of a Participant's unvested shares of Restricted
Stock shall be forfeited upon the Termination Date (as defined in the Securities
Holders Agreement) of such Participant's employment with the Company and all
Subsidiaries.

(iii)                 Certificates for Stock. Restricted Stock granted under the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing Restricted Stock are registered in the name of the
Participant, the Committee may require that such certificates bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, relating to the Restricted Stock.

(iv)                Dividends.  All dividends to which a Participant is entitled
to receive by reason of his or her ownership of unvested shares of Restricted
Stock shall be paid in shares of Restricted Stock (as determined by the
Committee in its sole discretion) which shall be subject to the same terms and
conditions as the Restricted Stock on which such dividends were granted. 

6.                  Restricted Stock Units. The Committee is authorized to grant
Units to Participants, which are rights to receive Common Stock, cash, or any
combination thereof at the end of a specified deferral period (as set forth in
an Award Agreement), subject to the following terms and conditions:

(i)                 Nature of Units.  Units are solely a device for the
measurement and determination of the amounts to be paid to a Participant under
the Plan.  Each Participant's right in Units is limited to the right to receive
payment, if any, as may be provided in an Award Agreement.  Units do not
constitute Common Stock and shall not be treated as (or as giving rise to)
property or as a trust fund of any kind; provided, however, that the Company may
establish a mere bookkeeping reserve to meet its obligations hereunder or a
trust or other funding vehicle that would not cause the Plan to be deemed to be
funded for tax purposes or for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.  The right of any holder of Units to
receive payments by virtue of participation in the Plan shall be no greater than
the right of any unsecured general creditor of the Company.  Nothing contained
in the Plan shall be construed to give any Participant any rights with respect
to Common Stock or any ownership interest in the Company by reason of being
granted an Award of Units.  No provision of the Plan shall be interpreted to
confer any voting, dividend, derivative or other similar rights with respect to
any Units, except as provided in Section 6(iv). 

(ii)                 Award and Restrictions. Payment or delivery of an Award of
Units shall occur pursuant to the terms of the applicable Award Agreement. 
Units shall be satisfied by delivery of Common Stock, unless otherwise
determined by the Committee.

(iii)                 Forfeiture. Except as otherwise provided in the applicable
Award Agreement, the Securities Holders Agreement or determined by the Committee
in its sole discretion, all of a Participant's unvested Units shall be forfeited
upon the Termination Date (as defined in the Securities Holders Agreement) of
such Participant's employment with the Company and all Subsidiaries.  

(iv)                Dividends.  All dividends to which a Participant is entitled
to receive by reason of his or her ownership of Units shall be paid in Units (as
determined by the Committee in its sole discretion) which shall be subject to
the same terms and conditions as the Units on which such dividends were granted.

7.                   Listing, Registration and Compliance with Laws and
Regulations.  Each Award shall be subject to the requirement that if at any time
the Committee shall determine, in its discretion, that the listing, registration
or qualification of the shares subject to the Award upon any securities exchange
or under any federal, state or foreign securities or other law or regulation, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition to or in connection with the granting of such Award or
the issue or purchase of shares thereunder, no such Award may be issued or paid
in shares of Common Stock in whole or in part unless such listing, registration,
qualification, consent or approval (a "Required Listing") shall have been
effected or obtained.  The Participant of each such Award will supply the
Company with such certificates, representations and information as the Company
shall request which are reasonably necessary or desirable in order for the
Company to obtain such Required Listing or otherwise comply with any other
applicable federal, state, local or foreign law, and shall otherwise cooperate
with the Company in obtaining such Required Listing or in complying with such
law(s).  The Company agrees to use commercially reasonable efforts to effect or
obtain any Required Listing. 

8.                  Adjustment for Change in Common Stock.  In the event of a
reorganization, recapitalization, stock split, stock dividend, combination of
shares, merger, consolidation or other change in Common Stock (or Common Stock
generally), the Committee shall make appropriate changes in the number and type
of shares authorized by this Plan and the number and type of shares covered by
outstanding Awards.

9.                  Taxes.  The Company shall be entitled, if necessary or
desirable, to withhold (or secure payment from the Participant in lieu of
withholding) the amount of any withholding or other tax due from the Company
with respect to any Award, including the vesting or settlement thereof, issued
under this Plan, and the Company may defer granting such Award, or its vesting
or settlement, unless indemnified to the Board's satisfaction.  In any event,
each Participant shall be required to indemnify the Company and hold it harmless
for any and all withholding and similar tax obligations arising in connection
with an Award.

10.                Termination and Amendment.  The Committee at any time may
suspend or terminate this Plan and make such additions or amendments as it deems
advisable under this Plan (except that it may not extend the term of this Plan);
provided that, subject to the other provisions hereof, the Committee may not
change any of the terms of an Award Agreement in a manner which would have a
material adverse effect on the Participant without such Participant's consent.
 Notwithstanding the foregoing, any amendment to the Securities Holders
Agreement that affects a provision contained herein shall be deemed to be an
amendment to the Plan.  To the extent any such amendment to the Securities
Holders Agreement affects the terms of an Award Agreement, the Participant and
any Successor shall be deemed to have consented to that amendment.  This Plan
shall terminate on the 10th anniversary of the effective date.  

11.               Participant Acknowledgments.  In connection with the grant of
any Award and/or the issuance of any Award Shares, each Participant acknowledges
and agrees, that as a condition to any such grant or issuance:

(i)                  The Company will have no duty or obligation to disclose to
any Participant, and no Participant will have any right to be advised of, any
material information regarding the Company or its Subsidiaries at any time prior
to, upon or in connection with, the Company's exercise of any repurchase rights
in the Securities Holders Agreement with respect to any Award Shares.

(ii)                 Such Participant will have consulted, or will have had an
opportunity to consult with, independent legal counsel regarding his or her
rights and obligations under this Plan and any written agreement evidencing any
grant of any Award or the issuance of any Award Shares and he or she fully
understands the terms and conditions contained herein and therein.

(iii)                 Each Participant shall acknowledge the restrictive
covenants contained in his or her Employment Agreement, if any, and/or the
Securities Holders Agreement and shall execute and deliver to the Company a
joinder to the Securities Holders Agreement reasonably satisfactory in form and
substance to the Company.

12.                Application of Securities Holders Agreement; Restrictions on
Transfer.

(i)                  Each Participant and his or her Permitted Transferees shall
be required to join the Securities Holders Agreement and agree to be subject to
its terms upon receipt of an Award granted hereunder.

(ii)                 Except as provided below, Awards may not be pledged,
assigned or transferred for any reason during the Participant's lifetime, and
any attempt to do so shall be void and the relevant Award shall be forfeited. 
The Committee may grant Awards that are transferable by the Participant during
his or her lifetime, but such Awards shall be transferable only to the extent
specifically provided in an Award Agreement and subject to the Securities
Holders Agreement.  The transferee of the Participant shall, in all cases, be
subject to the Plan, the Securities Holders Agreement and the provisions of the
applicable Award Agreement.

(iii)                 An Employee, or if applicable a Successor, who receives an
Award shall be bound by the Securities Holders Agreement to the same extent as
would a "Management Investor," as that term is defined in the Securities Holders
Agreement, and each Award Share shall be an "Incentive Security" within the
meaning of the Securities Holders Agreement.  Accordingly, any Award and all
Award Shares shall be held, transferred, sold or otherwise disposed of only in
accordance with the Securities Holders Agreement. Without limiting the
generality of the foregoing, each Participant and any Successor shall comply
with the provisions set forth in the Securities Holders Agreement with regard to
an Approved Sale, as well as be bound by any transfer restrictions, restrictive
covenants and other obligations delineated in the Securities Holders Agreement. 
Any rights of a "Management Investor" under the Securities Holders Agreement
will be available to a Participant or Successor only in respect of any portion
of an Award which is then vested.  In addition, and notwithstanding anything to
the contrary herein, all Award Shares shall, regardless of whether such Award
Shares are subject to restrictions or conditions or whether such Award Shares
are vested under the applicable terms of the Plan or Award Agreement, be subject
to the Repurchase Option of the Company upon any termination of the Employee's
employment with the Company and all Subsidiaries in accordance with the terms of
the Securities Holders Agreement.   

13.                 Approved Sale, Public Offering or Other Corporate
Transaction

(i)                  Notwithstanding any provision in this Plan to the contrary
and unless otherwise provided in the applicable Award Agreement, in the event of
(a) an Approved Sale, (b) a Public Offering, or (c) a Change in Control (as
defined in the applicable Award Agreement or as otherwise determined by the
Committee in its sole discretion) (each, a "Transaction"), the Committee may, in
its sole discretion:

         (a)        accelerate the vesting of all or a portion of an Award,

         (b)        settle any vested Units for per-share consideration received
in the Transaction or the equivalent value thereof, as determined by the
Committee in its sole discretion, or

         (c)        require the successor corporation, following a Transaction
if the Company does not survive such Transaction, to assume all outstanding
Awards or to substitute such Awards with awards of such successor corporation on
terms and conditions necessary to preserve the rights of Participants under such
Awards.

14.                Severability.  Whenever possible, each provision of this Plan
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Plan is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Plan will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

15.                Remedies.  Each of the Company and any Participant will be
entitled to enforce its rights under this Plan specifically, to recover damages
and costs (including reasonable attorneys' fees) caused by any breach of any
provision of this Plan and to exercise all other rights existing in its favor. 
Each Participant and the Company acknowledges and agrees that money damages may
not be an adequate remedy for any breach of the provisions of this Plan and that
any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Plan.

16.                Business Days.  If any time period for giving notice or
taking action hereunder expires on a day which is a Saturday, Sunday or holiday
in the state in which the Company's chief executive office is located, the time
period shall be automatically extended to the business day immediately following
such Saturday, Sunday or holiday.

17.                Governing Law.  All issues concerning this Plan will be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the law of any jurisdiction other than the State of Delaware.
 Each of the Company and each Participant waives the necessity for personal
service of any and all process upon it and consents that all such service of
process may be made by registered or certified mail (return receipt requested)
or an overnight courier with delivery confirmation, in each case directed to
such party in accordance with the notice requirements set forth in this Plan,
and service so made will be deemed to be completed on the date of actual
receipt.  Each of the Company and each Participant consents to service of
process as aforesaid.  Nothing in this Plan will prohibit personal service in
lieu of the service by certified or registered mail or an overnight courier with
delivery confirmation contemplated herein.

18.                Notices.  Any notice required or permitted under this Plan or
any agreement executed and delivered in connection with this Plan shall be in
writing and shall be either delivered by reputable overnight courier with
delivery confirmation, personally delivered, or certified or registered mail,
return receipt requested, to any Participant at the address indicated in the
Company's records for such Participant, and to the Company at the address below
indicated:

   Notices to the Company:

 

   Seitel Holdings, Inc.

   c/o ValueAct Capital Master Fund, L.P.

   435 Pacific Avenue, 4th Floor

   San Francisco, CA  94133

   Attention:          Allison Bennington, General Counsel

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Plan shall be deemed to have been given when so delivered or
mailed.

 

--------------------------------------------------------------------------------

 